Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/18/2022 has been entered and fully considered. Claims 39, 43-46, 50, 51, 53-59, 62, 66, 68, and 69 are pending. Claims 68 and 69 are new. The amendment is fully supported by the specification.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are directed to the newly amended portions of the claims which are addressed in the rejection below. 
Regarding Applicant’s argument on Page 8 stating that Walton disclosed a physical SIM card, Applicant is directed to Fig. 3 of the instant application which also discloses a physical SIM card; therefore, this feature is not sufficient to distinguish the claims from the prior art. Furthermore, these features are not claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39, 44-46, 50, 54-56, 58, 62, 66, 68, and 69 are rejected under 35 U.S.C. 103( as being obvious over WO 2006/094564 A1 to WALTON in view of US 2008/0267199 A1 to SMITH et al.
Regarding Claim 39, Walton discloses A method for routing communications within a telecommunications network, including (Page 3, Lines 18-20): 
within a server system: routing a telecommunications message received at the server system from a core network for a mobile network operator for a first telephony subscriber identity to a simulated subscriber identity module associated with the first telephony subscriber identity (Fig. 2 mobile network; Page 6, lines 4-16 -- rerouting mobile phone communications, connection to a central server (LCR management server); Page 6, lines 18-21 -- virtual SIM emulated through relaying of data); and
performing message routing in relation to the telecommunications message at the simulated subscriber identity module (Page 7, lines 1-5 -- incoming calls routed to number corresponding to virtual SIM),
wherein the first telephony subscriber identity is a unique identifier within the telecommunications network (Page 7, lines 1-5 -- incoming calls to the number corresponding to the actual SIM are diverted; Page 7, lines 6-13 -- mobile network operator), the simulated subscriber identity module simulates telecommunications messaging flows, and wherein the server system interconnects with the core network via a signaling interface (Fig. 2 depicts the core network (see PSTN and mobile network in diagram)).
Although Walton does not specifically disclose the server system includes a roaming network or simulates, at least in part, a roaming network, these limitations are considered obvious over Smith. In particular, Smith discloses disclose the server system includes a roaming network or simulates, at least in part, a roaming network (para 0010 -- roaming gateway emulator).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Walton to include simulating a roaming network because such limitations are notoriously well known in the art and commonly used to act as a visiting network so that interoperability is able to be tested without  actually having to create or access a roaming network (see for example, para 0031 of Smith).
Regarding Claim 44, Walton and Smith disclose the method as claimed in claim 39, and Walton further discloses wherein the telecommunications message is a GSM, UMTS, LTE, or VoLTE message (Page 6, Line 5).
Regarding Claim 45, Walton discloses the method as claimed in claim 39. Smith discloses wherein the signaling interface receives the telecommunications via SS7 (para 0003). 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Walton and Smith to include SS7 signaling because such limitations are notoriously well known in the art and are a common method of signaling in legacy communications networks (see Smith para 0003).
Regarding Claim 46, Walton and Smith disclose [the] method as claimed in claim 45, and Smith further discloses wherein the server system simulates at least a VLR and a MSC of the roaming network, or at least, a MME and a CSCF of the roaming network (para 0011 -- VLR or MSC can be emulated).
Regarding Claim 50, Walton discloses [the] method as claimed in claim 39, and further discloses wherein the simulated subscriber identity module stores a state for the simulated SIM (Page 6, lines 18-21 -- virtual SIM emulated (stores information regarding the active (state) SIM) ). 
Regarding Claim 54, Walton discloses [the] method as claimed in claim 39, and further discloses wherein the telecommunications message is routed to the simulated subscriber identity module when a configuration message is received by the server system from a user of the first telephony subscriber identity (Page 3, lines 12 -- instructions from server to reroute mobile phone voice and data communication).
Regarding Claim 55, Walton discloses [the] method as claimed in claim 39, and further including routing a second telecommunications message to a physical subscriber identity module when the physical subscriber identity module associated with the first telephony subscriber identity is detected within the telecommunications network (Page 3, Lines 1-5 -- card inserted into mobile phone, used to connect to GSM services).
Regarding Claim 56, Walton discloses [the] method as claimed in claim 39, and further discloses wherein the message routing includes routing of communications routed to the first telephony subscriber identity to a second telephony subscriber identity (Page 3, lines 6-7 -- SIM array allows access to any number of SIM cards).
Regarding Claim 58, Walton discloses [the] method as claimed in claim 56, and further discloses wherein the second telephone subscriber identity has a home network and the home network is a roaming network included within the server system (Page 11, Lines 13-15 -- phone takes care of the GPRS connection while in home network, loaded with virtual SIM when roaming).
Regarding Claim 62, claim 62 is rejected for the same reasons as claim 39. Walton discloses a server system including communication circuitry and one or more processors (Fig 1 server).
Regarding Claim 66, claim 66 is rejected for the same reasons as claim 39. Walton discloses Electronically readable non-transitory storage medium having stored thereon instructions to be executed on at least one processor of a server system for routing communications within a telecommunication network (Fig. 2; Page 6, lines 4-16 -- rerouting mobile phone communications, connection to a central server (LCR management server)).
Regarding Claim 68, Walton discloses A mobile telephony device configured for receiving or transmitting a telecommunications message from or to a first telephony subscriber from or to the server system (Fig. 1, 2) of claim 62 as disclosed by Walton and Smith.
Regarding Claim 69, Walton discloses a telecommunications network including a plurality of mobile telephony devices; the server system as claimed in claim 62 (as disclosed by Walton and Smith); and one or more core networks (Fig. 1, Fig. 2).

Claims 43,  and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Smith, and further in view of US 2015/0063166 A1 to SIF et al.
Regarding Claim 43, Walton and Smith disclose [the] method as claimed in claim 42, but do not specifically disclose wherein the first telephony subscriber identity is one of an IMSI, MS-ISDN, GUTI, IMPI, IMPU, or GRUU. However, these limitations are considered obvious over Sif.
Sif discloses wherein the first telephony subscriber identity is one of an IMSI, MS-ISDN, GUTI, IMPI, IMPU, or GRUU (para 0112 -- IMSI or IMEI).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Walton and Smith to include the subscriber identity being one of an IMSI, MS-ISDN, GUTI, IMPI, IMPU, or GRUU, because such limitations are notoriously well known in the art and one of a limited number of types of subscriber identities in order to uniquely identify subscribers in a telecommunications system.
Regarding Claim 51, Walton and Smith disclose [the] method as claimed in claim 39, but does not specifically disclose including providing an application programming interface (API) for access to the simulated subscriber identity module, and wherein the API is exposed via IP. However, these limitations are considered obvious over Sif. In particular, Sif discloses an API for access to the simulated subscriber identity module, and wherein the API is exposed via IP (para 0155 -- subscriber can be created/emulated using API).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Walton and Smith to include an API, because such limitations are notoriously well known in the art and commonly used to make configuration changes in a network (see for example, para 0035 of Sif).

Claims 53, 57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton.
Regarding Claim 53, Walton discloses [the] method as claimed in claim 39. Walton further discloses wherein the telecommunications message is routed to the simulated subscriber identity module when a physical subscriber identity module associated with the first telephony subscriber identity is not detected within the telecommunications network (Page 4, lines 13-16 -- GSM card not contained, therefore SIM card from remote SIM array is used).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Walton to include using a simulated subscriber identity module when a physical card is not available, because such limitations allow remote SIM cards to be used in order to attach to a network (see, for example, Walton, Page 3, lines 6-7 and Page 4, lines 13-19). 
Regarding Claim 57, Walton discloses [the] method as claimed in claim 39, and further discloses wherein the telecommunications message is routed to the first telephony subscriber identity from a third telephony subscriber identity associated with a physical subscriber identity module (Fig. 2 routing from first phone to second phone; Page 8, Lines 17 -- physical SIM card can be on GSM phone). At the time of the invention, it would have been obvious for one of ordinary skill in the art to have a cell phone or landline call the phone, because such limitations are notoriously well known in the art.
Regarding Claim 59, Walton discloses [the] method as claimed in claim 57, wherein the third telephone subscriber identity has a home network and the home network is a roaming network included within the server system (Page 11, Lines 13-15 -- phone takes care of the GPRS connection while in home network, loaded with virtual SIM when roaming).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA NAVAR/              Primary Examiner, Art Unit 2643